Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/214914 has claims 1-20 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from European Application Serial No. EP17206799.3. The priority filing date of this application is December 12, 2017.










Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as being obvious over applicant admitted prior art- Dreschmann et al. hereafter Dreschmann (“A Framework for Multi-FPGA Interconnection using Multi Gigabit Transceivers”, ACM, 2015, pp 1-6), in view of  white paper published by Altera Corporation, hereafter referred as Altera (“Integrating 100-GbE Switching Solutions on 28-nm FPGAs”, 2010, pp 1-9).

	Regarding Claim 1, Dreschmann discloses a hardware emulation system for emulating an integrated circuit design under test (DUT) (Dreschmann: abstract), the hardware emulation system comprising:
a plurality of FPGAs configurable to emulate a functionality of the DUT, wherein the functionality of the DUT is partitioned across multiple FPGAs (Dreschmann: page 4 column 2  section 5: multi-FPGA prototyping of a many-core architecture);
(Dreschmann: page 2 column 2  section 3, Figure 1: At the transmitter, a parallel data stream at a clock frequency well below 1 GHz is converted to the transmit signal using a proper line code (1)….. transmission signal is now serialized (2) using the transmission clock generated by a PLL (3) from a reference clock. The PLL typically can be configured very flexible allowing a wide range of different frequencies…….Typically, all processing blocks of an MGT involved in the transmission or reception of a serial data stream can be configured in great detail);
and
serial receiver circuitry that receives data for the FPGAs on serial lines from the ports of
the switch system, the serial receiver circuitry including clock and data recovery circuitry (Dreschmann: page 2 column 2  section 3, Figure 1: The line code further guarantees a sufficient number of signal level transitions allowing a stable clock recovery from the incoming signal at the receiver site….. In the next stage, signal edges are detected and a recovery clock is generated (6) based on a receiver clock provided by a PLL (7) from a reference clock. This step is necessary, because in most cases the receiver clock won’t be exactly equal to the clock used at the transmitter located at another FPGA…..Typically, all processing blocks of an MGT involved in the transmission or reception of a serial data stream can be configured in great detail).
Dreschmann donot explicitly discloses:
a switch system having a plurality of ports, the switch system configurable to change which ports are connected to each other.
Altera discloses:
(Altera: Pages 2-6, Figures 2-9: Integrated Serial Transceivers with Crossbar Switching and Backplane Switching- Note that the switch fabrics is configurable to different input and output ports according to set of addresses mapping inputs to outputs);
Dreschmann and Altera are analogous art because they are from the same field of endeavor. They both relate to FPGAs and Multi Gigabit Transceivers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above framework of Multi-FPGA Interconnection using Multi Gigabit Transceivers, as taught by Dreschmann, and incorporating the use of multiple interconnect switching architecture, as taught by Altera.
One of ordinary skill in the art would have been motivated to do this modification in order to meet the demand for increased bandwidth and complexity, there is a need to develop efficient algorithms and switching architectures to meet the high-speed network requirements, as suggested by Altera (Altera: abstract).

Regarding Claim 2, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the serial transmitter circuitry and the serial receiver circuitry are capable of communicating data over the serial lines at a data rate of at least 10 Gb/s per serial line (Dreschmann: page 2 column 2  section 3: GTH transceivers (Virtex-6) run up to 11 GBit/s and GTZ transceivers (Virtex-7) handle 26 GBit/s).

Regarding Claim 3, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 2 wherein the serial transmitter circuitry and the serial receiver circuitry are implemented as Multi-Gigabit Transceivers (Dreschmann: page 2 column 2  section 3:Multi-Gigabit Transceiver).

Regarding Claim 4, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the serial transmitter circuitry and the serial receiver circuitry are implemented on the FPGAs (Dreschmann: page 2 column 2  section 3:Multi-Gigabit Transceiver; Most MGTs allow to bypass the line encoder to leave the encoding to the FPGA fabric…..After some optional pre-equalization (4) in the analog front end stage of the transceiver, the signal is sent out of the FPGA).

Regarding Claim 5, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim I wherein the switch system is configurable to change connections between some of the ports without affecting an on-going emulation that uses connections between other ports (Dreschmann: page 5 column 1  section 5, Figure 4:NoC Router -  A partitioned prototype of the tiled InvasIC architecture, spread over multiple FPGAs, is shown in Figure 4. A network on chip (NoC) [10] is used to connect all tiles of the architecture. In order to enable communication between the parts of the architecture, mapped to di_erent FPGAs, the proposed MGT links are inserted between the routers of the NoC, as shown in Figure 4).

Regarding Claim 6, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the hardware emulation system is extendible by adding more FPGAs and connecting the added FPGAs to the switch system, without affecting an on-going emulation implemented on other FPGAs (Dreschmann: page 5 column 1 section 5, Figure 4:NoC Router -  A partitioned prototype of the tiled InvasIC architecture, spread over multiple FPGAs, is shown in Figure 4. A network on chip (NoC) [10] is used to connect all tiles of the architecture. In order to enable communication between the parts of the architecture, mapped to different FPGAs, the proposed MGT links are inserted between the routers of the NoC, as shown in Figure 4).

Regarding Claim 7, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 6 wherein the hardware emulation system is extendible to at least 500 FPGAs (Dreschmann: page 4 column 2  section 5: multi-FPGA prototyping of a many-core architecture).

Regarding Claim 8, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the hardware emulation system is configurable to emulate multiple DUTs simultaneously (Dreschmann: page 5 column 1 section 5, Figure 4: Thus, the proposed concept enables prototyping of large many-core architectures with 100's or even 1000's of cores).

Regarding Claim 11, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the switch system is configurable to broadcast (Altera: Pages 2-6, Figures 2-9: Integrated Serial Transceivers with Crossbar Switching and Backplane Switching- Note that the switch fabrics is configurable to different input and output ports according to set of addresses mapping inputs to outputs).

Regarding Claim 12, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the switch system comprises an analog asynchronous crosspoint (Dreschmann: page 2 column 2 section 2, Figure 1: analog front end stage of the transceiver).

Regarding Claim 13, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the switch system comprises a plurality of switch components, each switch component having a plurality of ports and configurable to change which ports are connected to each other (Altera: Pages 2-6, Figures 2-9: Integrated Serial Transceivers with Crossbar Switching and Backplane Switching- Note that the switch fabrics is configurable to different input and output ports according to set of addresses mapping inputs to outputs).

Regarding Claim 14, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the FPGAs are connected to the ports of the switch system in a configuration that allows the switch system to connect individual
FPGAs to each other (Altera: Pages 2-6, Figures 2-9: Integrated Serial Transceivers with Crossbar Switching and Backplane Switching- Note that the switch fabrics is configurable to different input and output ports according to set of addresses mapping inputs to outputs;  Jain: [0016]: The general routing resources can include routing channels between logic blocks (not shown) comprising tracks of interconnect segments ( e.g., interconnect segments 124) and switch blocks (not shown) for connecting interconnect segments).

Regarding Claim 15, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the FPGAs are implemented on modules, each module containing multiple FPGAs, and the modules are connected to the ports of the switch system in a configuration that allows the switch system to connect individual modules
 to each other (Altera: Figure 6,  Figure 7, Figure 8, Page 4, page 5 and Page 6).

Regarding Claim 16, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 15 wherein the modules are implemented as units, each unit comprising multiple modules and a backplane for communication between the modules in that unit (Altera: Figure 6,  Figure 7, Figure 8, Page 4, page 5 and Page 6).

Regarding Claim 17, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 15 wherein the modules are implemented as units, each unit comprising multiple modules, and the FPGAs on different units can communicate with each other only via the switch system (Altera: Figure 6,  Figure 7, Figure 8, Page 4, page 5 and Page 6).

Regarding Claim 18, the combinations of Dreschmann and Altera further discloses the hardware emulation system of claim 1 wherein the hardware emulation system is capable of an emulation speed of at least 6 MHz (Dreschmann: page 2 column 2  section 3: GTH transceivers (Virtex-6) run up to 11 GBit/s and GTZ transceivers (Virtex-7) handle 26 GBit/s.


4.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over applicant admitted prior art- Dreschmann et al. hereafter Dreschmann (“A Framework for Multi-FPGA Interconnection using Multi Gigabit Transceivers”, ACM, 2015, pp 1-6), in view of  white paper published by Altera Corporation, hereafter referred as Altera (“Integrating 100-GbE Switching Solutions on 28-nm FPGAs”, 2010, pp 1-9),   further in view of Frederic Emirian hereafter Emirian (Pub. No.: US 2015/0135147 A1).

Regarding Claim 9, the combinations of Dreschmann and Altera donot explicitly teach wherein emulation data for at least two of the DUTs are multiplexed onto a same serial line.
 Emirian teaches 
wherein emulation data for at least two of the DUTs are multiplexed onto a same serial line (Emirian: [0021]:  the multiplexed signal is routed through one or several intermediate dies without unnecessary intermediate de-multiplexing and re-multiplexing).
Dreschmann, Altera and are Emirian analogous art because they are from the same field of endeavor. All of them relate to FPGAs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above framework of Multi-FPGA 
One of ordinary skill in the art would have been motivated to do this modification in order to map a description of the circuit onto the physical resources available in the emulator, as suggested by Emirian (Emirian: [0003]).

Regarding Claim 10, the combinations of Dreschmann and Altera donot explicitly teach wherein the hardware emulation system is configurable for emulation of an additional DUT without affecting on-going emulation of other DUTs.
Emirian teaches 
wherein the hardware emulation system is configurable for emulation of an additional DUT without affecting on-going emulation of other DUTs (Emirian: [0021]:  the multiplexed signal is routed through one or several intermediate dies without unnecessary intermediate de-multiplexing and re-multiplexing).
Dreschmann, Altera and are Emirian analogous art because they are from the same field of endeavor. All of them relate to FPGAs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above framework of Multi-FPGA Interconnection using Multi Gigabit Transceivers, as taught by the combinations of Dreschmann and Altera, and incorporating the use of multiplexing element into the framework, as taught by Emirian.
 (Emirian: [0003]).

Allowable Subject Matter
5.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
  i)  a compiler that partitions the functionality of the DUT across multiple FPGAs;
    generates an FPGA configuration file for each of the FPGAs to implement the DUT functionality mapped to that FPGA; and 
  generates a switch configuration file that specifies which ports are connected to each other based on the mapping of the DUT functionality to the FPGAs. (claim 19);


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Jain et al. (Pub. No.: US 2016/0049940 A1) teaches an interconnect circuit for a programmable integrated circuit (IC) includes an input terminal coupled to receive from a node in the programmable IC, an output terminal coupled to transmit towards another node in the programmable IC, first and second control terminals coupled to receive from a memory cell of the programmable IC, and a complementary metal oxide semiconductor (CMOS) passgate 
Farooq et al.  (“Comparison of Direct and Switch-based Inter-FPGA Routing Interconnect for Multi-FPGA Systems”, IEEE, 2017, pp 1-6) teaches a detailed comparison between four inter-FPGA interconnect routing topologies. A generic inter-FPA routing tool is presented  and for each topology, ten large benchmarks are prototyped on four different FPGA boards.
Melo et al. (An inter-FPGA communication bus with error detection and dynamic clock phase adjustment,2015, Journal of the Brazilian Computer Society, pp 1-11) conceptually presents an inter-FPGAs communication channel based on a DDR interface directed to this kind of platform. This approach promotes a stable communication between these devices without the use of LVDS pins. An error detection module was also designed to ensure the sending integrity and correct any errors on the bus. A mechanism for dynamic and automatic clock phase adjustment used on the bus was also implemented to ensure that the developed modules were compatible with other platforms.
Asmeen Kashif  (Experimental Evaluation and Comparison of Time-Multiplexed Multi-FPGA Routing Architectures, 2017, University of Windsor, pp 1-140) propose a novel 2D and 3D latency-optimized time-multiplexed MFS routing architectures. The approach used rigorous experimental approach and real sequential benchmark circuits to evaluate and compare the proposed and existing MFS routing architectures.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific .

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.